THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 16, 2019
                                             Beth E. Hanan
                                             United States Bankruptcy Judge

                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Barbara Holzmann
         aka Barbara Miller,                  Case No. 15-30250-beh

                           Debtors.           Chapter 13


             ORDER RESOLVING MOTION FOR RELIEF FROM STAY
                          AND ABANDONMENT


         Pursuant to the motion for relief from the automatic stay and
abandonment of Deutsche Bank National Trust Company (the “Movant”) with
respect to the property located at 2573 North 45th Street, Milwaukee, WI
53210 (the “Property”), this matter was heard on November 26, 2019 and
December 10, 2019 and upon the statements of counsel,

         IT IS HEREBY ORDERED that the motion is denied subject to the
following terms and conditions:

         1. That the debtor shall make two payments, each in the sum of $627.49
            so as to be received by Deutsche Bank on or before December 16,
            2019 and January 16, 2020. In the event that any such payment is
            not received in a timely manner, the Movant, its servicing agent, or its




              Case 15-30250-beh    Doc 146   Filed 12/17/19   Page 1 of 2
   counsel may submit an affidavit of default and proposed order for
   immediate relief from the automatic stay to the Court for signature.
2. That the Movant may file a supplemental proof of claim for the post-
   petition delinquency in the amount of $1,031.00. Movant will file the
   supplemental proof of claim within thirty (30) days of entry of this
   order.
3. That commencing in January 2020 through and including June 2020,
   the debtors shall make all monthly mortgage payments to the Movant
   in sufficient time to be received on or before the date that it is
   contractually due. In the event that any such payment is not received
   in a timely manner, the Movant, its servicing agent, or its counsel
   may submit an affidavit of default and proposed order for immediate
   relief from the automatic stay to the Court for signature.
4. That commencing in July 2020, the debtor shall make all monthly
   mortgage payments to the Movant in sufficient time to be received on
   or before the state that it is contractually due. In the event that any
   such payment is not received in a timely manner, counsel for the
   Movant may request by letter another hearing upon the motion for
   relief from the automatic stay.
5. That abandonment of the trustee’s interest in the property pursuant
   to 11 U.S.C. § 554 shall be effective concurrent when the automatic
   stay no longer applies to the Movant and its interest in the property.
6. That pending further notice, all payments shall be made payable to
   Deutsche Bank and mailed to Carrington Mortgage Services, LLC,
   Bankruptcy Department, P.O. Box 3730, Anaheim, California 92806.

                                #####




     Case 15-30250-beh     Doc 146   Filed 12/17/19    Page 2 of 2
